El Juez Asociado Se, Aldeey
emitió la opinión del tribunal.
La transcripción de los autos que se lia presentado en este tribunal contiene la demanda con que se inició el pleito en la Corte Municipal de San Germán, las excepciones que allí opusieron los demandados y su” resolución, así como la sentencia que en grado de -apelación pronunció la Corte de Distrito de Mayagüez en este pleito, acumulado a otro, las conclusiones que le sirvieron de fundamento y el escrito de apelación.
Radicado el alegato para sostener la apelación nos pre-sentó' la parte apelada una certificación del secretario de la Corte de Distrito de Mayagüez creditiva de que allí no se habían discutido y resuelto las excepciones previas opuestas a la demanda y por moción pidió que desestimáramos el recurso.
Los motivos en que se apoya la moción son manifiesta-mente equivocados, porque aun cuando la corte de distrito no resolviera las excepciones previas opuestas en la corte municipal por una de las demandadas, esto no impide que puedan tratarse ante nosotros, aunque antes no hubieran sido alegados, aquellos motivos de excepción que se basan en la falta de jurisdicción de la corte y en la carencia de hechos *217determinantes de cansa de acción, según Remos resuelto repe-tidas veces.
En cnanto al otro fundamento de qne Rabiándose resuelto el pleito por los méritos de las pruebas debe la transcripción contener necesariamente una relación de ellas o un pliego de excepciones y que sn falta produce la desestimación del recurso, es tan erróneo como el anterior, pues según dijimos en el caso de Belaval v. Todd, 22 D. P. R. 129, la falta de exposición del caso no es fundamento por sí solo suficiente para desestimar una apelación, pues ello no impide que la corte examine las alegaciones.
La moción debe ser desestimada.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. Hutcliison no intervino.